IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.AP-75,846


EX PARTE REGINALD L. GREEN, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS.  0959648D & 0959649D 
IN THE 371ST JUDICIAL DISTRICT COURT
FROM TARRANT COUNTY


 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty in cause
number 0959649D to one charge of possession of a controlled substance,  and was sentenced to ten
years' imprisonment.  The charge in Cause No. 0959648D, for delivery of a controlled substance,
was taken into consideration in sentencing under Cause No. 0959649D under Section 12.45 of the
Texas Penal Code.  A judgment on plea in bar was entered in Cause No. 0959648D, but Applicant
does not have a conviction in that cause.  Applicant did not appeal his conviction in Cause No.
0959649D. 
	In a single ground for review, Applicant contends that his conviction is constitutionally
infirm.  The trial court and the State agree that Applicant is entitled to relief, and the record supports 
this conclusion.  Relief is granted.  The judgment in Cause No. 0959649D in the 371st Judicial
District Court of Tarrant County is set aside, and Applicant is remanded to the custody of the Sheriff
of Tarrant County to answer the charges against him.  Because Applicant has no conviction in Cause
No. 0959648D, Applicant's -01 writ is dismissed.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: February 13, 2008
Do Not Publish